                                Case 2:20-cv-00100-APG-EJY Document 17 Filed 05/20/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        4       Las Vegas, NV 89148
                                Phone: (702) 856-7430
                        5       Fax: (702) 447-8048
                        6       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        7
                                David H. Krieger, Esq.
                        8       Nevada Bar No. 9086
                                Shawn W. Miller, Esq.
                        9
                                Nevada Bar No. 7825
                      10        KRIEGER LAW GROUP, LLC
                                2850 W. Horizon Ridge Parkway, Suite 200
                      11        Henderson, NV 89052
                                Phone: (702) 848-3855, Ext. 101
                      12        Email: dkrieger@kriegerlawgroup.com
                                Email: smiller@kriegerlawgroup.com
                      13

                      14        Attorneys for Plaintiff

                      15                                         UNITED STATES DISTRICT COURT

                      16                                             DISTRICT OF NEVADA

                      17        STELLA K. GIULIANO,                              Case No. 2:20-cv-00100-APG-EJY
                      18                            Plaintiff,                   STIPULATION OF DISMISSAL OF
                                                                                 LEXISNEXIS RISK SOLUTIONS, INC.,
                      19                v.                                       WITH PREJUDICE
                      20        LEXISNEXIS RISK SOLUTIONS, INC.                  Complaint filed: January 15, 2020
                      21                            Defendant.                               ORDER
                      22
                                        PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
                      23

                      24        the parties have stipulated to the dismissal of Defendant LexisNexis Risk Solutions, Inc., from the

                      25        above captioned action, with prejudice.
                      26        //
                      27
                                //
                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:20-cv-00100-APG-EJY Document 17 Filed 05/20/20 Page 2 of 2



                                Each party will bear their own costs.
                         1

                         2             IT IS SO STIPULATED.

                         3             Dated May 20, 2020.

                         4       KNEPPER & CLARK LLC                                 KRAVITZ, SCHNITZER & JOHNSON, CHTD.

                         5       /s/ Matthew I. Knepper                              /s/ Gary E. Schnitzer
                         6       Matthew I. Knepper, Esq., SBN 12796                 Gary E. Schnitzer, Esq., SBN 395
                                 Miles N. Clark, Esq., SBN 13848                     8985 S. Eastern Ave., Suite 200
                         7       5510 So. Fort Apache Rd, Suite 30                   Las Vegas, NV 89123
                                 Las Vegas, NV 89148                                 Email: gschnitzer@ksjattorneys.com
                         8       Email: matthew.knepper@knepperclark.com
                                 Email: miles.clark@knepperclark.com                 Counsel for Defendant
                         9                                                           LexisNexis Risk Solutions, Inc.
                      10         KRIEGER LAW GROUP, LLC
                                 David H. Krieger, Esq., SBN 9086
                      11         Shawn W. Miller, Esq., SBN 7825
                                 2850 W. Horizon Ridge Parkway, Suite 200
                      12         Henderson, NV 89052
                                 Email: dkrieger@kriegerlawgroup.com
                      13
                                 Email: smiller@kriegerlawgroup.com
                      14
                                 Counsel for Plaintiff
                      15
                                                 ORDER GRANTING STIPULATION OF DISMISSAL
                      16                     OF LEXISNEXIS RISK SOLUTIONS, INC., WITH PREJUDICE

                      17        IT IS SO ORDERED.

                      18                                                _________________________________________
                                                                        UNITED STATES DISTRICT COURT JUDGE
                      19                                                Dated: May 20, 2020.
                                                                              DATED this ____ day of _________ 2020
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27
                      28
                                                                            2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
